Exhibit 99.1 FOR IMMEDIATE RELEASE TSX:SLW November 9, 2011 NYSE: SLW SILVER WHEATON REVENUES AND OPERATING CASH FLOWS DOUBLE IN THE THIRD QUARTER Vancouver, British Columbia – Silver Wheaton Corp. (“Silver Wheaton” or the “Company”) (TSX:SLW)(NYSE:SLW) is pleased to announce its unaudited results for the third quarter ended September 30, 2011. THIRD QUARTER HIGHLIGHTS · Attributable silver equivalent production increased slightly compared with Q3 2010, to 6.1 million ounces (5.9 million ounces of silver and 5,100 ounces of gold). · Revenue doubled compared with Q3 2010, to US$185.2 million, on silver equivalent sales of 5.1 million ounces (4.8 million ounces of silver and 6,300 ounces of gold). · Net earnings increased 96% compared with Q3 2010 (on an adjusted basis1), to US$135.0 million (US$0.38 per share). · Operating cash flows more than doubled compared with Q3 2010, to US$167.2 million (US$0.47 per share1). · Cash operating margin1 more than doubled compared with Q3 2010, to US$32.11 per silver equivalent ounce, demonstrating Silver Wheaton’s leverage to increasing silver prices. · Average cash costs of US$4.121 per silver equivalent ounce. · Quarter-end cash balance of US$715.6 million, with a net cash position of US$629.9 million. · Third quarterly dividend for 2011 of US$0.03 per common share was paid. “Another quarter of increased silver equivalent sales, along with strong silver prices, produced solid financial results,” said Randy Smallwood, Silver Wheaton’s President and Chief Executive Officer. “During the quarter, several of our partners’ mines continued their focus on ramping up silver production, including Goldcorp’s Peñasquito mine, which had record throughput levels in the month of September. As a result, we remain confident of achieving our 2011 production guidance of between 25 and 26 million silver equivalent ounces.” “The Company’s operating cash flows more than doubled, despite sales continuing to lag production, which was primarily the result of concentrate inventory build-up at -2- Glencore’s Yauliyacu mine in Peru. However, in 2012, Glencore anticipates a more consistent schedule of concentrate deliveries, which should result in more regular silver deliveries to Silver Wheaton.” “Our Company’s ability to consistently deliver amongst the highest cash operating margins in the precious metals industry, a direct result of our model of essentially fixed operating cash costs, continues to result in significant cash flow generation, particularly in the current environment of strong silver prices. Cash flows will be used to continue making accretive silver stream acquisitions and to return capital to our shareholders in the form of sustainable dividend growth. To this end, we are pleased to have recently amended our dividend policy, which now links to operating cash flows, and has resulted in a tripling of our current dividend.” “In recent months, the resurgence in global economic turmoil has resulted in tighter debt and equity markets, negatively impacting advanced exploration and development stage mining companies’ access to project financing. Silver Wheaton is in a unique position to assist these companies with their growth goals by providing a value-enhancing source of capital through silver stream transactions. As such, our Corporate Development team continues to aggressively pursue high-quality and low-risk silver stream opportunities from around the globe, in order to further expand our sector leading production growth profile.” Financial Review Revenues Revenue was US$185.2 million in the third quarter of 2011, on silver equivalent sales of 5.1 million ounces (4.8 million ounces of silver and 6,300 ounces of gold). This represents a 100% increase from the US$92.8 million in revenue generated in the third quarter of 2010, due primarily to increases in the average realized selling price of silver and gold of 87% and 26%, respectively. Costs and Expenses Average cash costs in the third quarter of 2011 were US$4.121 per silver equivalent ounce, compared with US$4.091 during the comparable period of 2010. This resulted in cash operating margins1 of US$32.11 per silver equivalent ounce, a 104% increase compared with the third quarter of 2010, demonstrating Silver Wheaton’s leverage to increasing silver prices. During the third quarter, the Company recorded a non-cash deferred income tax expense of US$8.4 million, attributable primarily to the reversal of previously recognized deferred income tax assets relating to the decline in fair value of long-term investments in common shares, and to a lesser extent, income from Canadian operations. Earnings and Operating Cash Flow Net earnings in the third quarter of 2011 were US$135.0 million (US$0.38 per share), compared with adjusted net earnings1 of US$68.9 million (US$0.20 per share) for the same period in 2010, an increase of 96% (an increase of 90% on a per share basis). Cash flow from operations in the third quarter of 2011 was US$167.2 million (US$0.47 per share1), compared with US$70.5 million (US$0.20 -3- per share1) for the same period in 2010, an increase of 137%. The increase in net earnings and operating cash flow is primarily attributable to increased selling prices of silver and gold. Balance Sheet At the end of the third quarter, the Company had approximately US$716 million of cash on hand, after making a scheduled upfront payment to Barrick of US$137.5 million, relating to the Barrick silver stream agreement. In addition, it had US$400 million of available credit under its revolving bank debt facility. The cash and available credit, together with strong operating cash flows, position the Company well to execute on its growth strategy of acquiring additional accretive silver stream interests. Operational Highlights Attributable silver equivalent production was 6.1 million ounces (5.9 million ounces of silver and 5,100 ounces of gold) in the third quarter of 2011, a slight increase compared to the third quarter of 2010. Operational highlights in the quarter are as follows: Peñasquito -As per their October 26, 2011 disclosure, Goldcorp Inc. continues to focus on ramping up metal production at its world-class Peñasquito mine, with ore grades and metalurgical recoveries as anticipated. The mine remains on track to achieve its revised schedule of full production capacity of 130,000 tonnes per day by the end of the first quarter of 2012. Lower production was experienced during July and August as sulphide plant modifications and tests were completed. However, normal operating conditions in September led to record weekly and monthly plant throughput in excess of 100,000 tonnes per day. Progress continued on the supplemental ore feed system in order to ensure a sufficient quantity of pebble feed to the high pressure grinding roll circuit.An additional project underway to increase the height of the tailings dam proceeded as planned. In conjunction with this project, additional water supplies, required for the grinding and process plant, were added to eliminate current and potential future water shortfalls. Completion of these projects is the final step in bringing the Peñasquito plant’s throughput to its full design capacity. Pascua-Lama –As per Barrick Gold Corporation’s October 27, 2011 disclosure, its world-class gold-silver Pascua-Lama project remains on track to commence production in mid-2013, with over 50% of the pre-production capital budget of $4.7 to $5.0 billion committed.At the end of the third quarter, earthworks in Chile and Argentina were approximately 80% and 60% complete, respectively. Once in production, Pascua-Lama is forecast to be one of the largest and lowest cost gold mines in the world with an expected mine life in excess of 25 years. In its first full five years of operation, Silver Wheaton’s attributable silver production is expected to average 9 million ounces annually. Zinkgruvan – As per Lundin Mining Corporation’s October 26, 2011 disclosure, metal production, including silver, at its Zinkgruvan mine was lower than expected due to technical problems in the grinding mills at its zinc/lead plant. Elevated vibrations experienced during the quarter were controlled by reducing the zinc mill throughput, which in turn led to lower than expected silver produced in concentrate. -4- Normal mill throughput rates are expected to resume after the re‐setting of the girth gear in October 2011. Mineral Park – As per Mercator Minerals Ltd.’s October 4, 2011 disclosure, construction of the Phase II expansion to 50,000 tons per day was completed at its Mineral Park mine during the third quarter of 2011. During the quarter, the plant achieved peak throughput in excess of 60,000 tons per day, averaging over 45,000 tons per day in the first 45 days of commissioning. Produced But Not Yet Delivered - Payable silver equivalent ounces produced but not yet delivered to Silver Wheaton by its partners increased by over 300,000 ounces in the third quarter, resulting in a total of approximately 3.8 million payable ounces at September 30, 2011. This was primarily due to an increase in concentrate inventory at the Yauliyacu mine, offset in part by reduced concentrate inventory levels at the Peñasquito mine. Since mid-2009, concentrate shipments from Glencore International’s (“Glencore”) Yauliyacu mine have been affected by the shut-down of the Doe Run La Oroya smelter in Peru, previously the largest buyer of the bulk concentrate produced at the mine. Since that time, Glencore has had to make alternative smelting arrangements for its stockpiled bulk concentrates at Yauliyacu. This has led to an inconsistent delivery schedule, delaying the eventual complete reduction of this bulk concentrate. In the second quarter of 2011, Glencore began replacing the bulk concentrate by producing separate, and more marketable, copper and lead concentrates. The consistency and quantity of these new concentrates has now stabilized, with more regular silver deliveries to Silver Wheaton from the copper concentrates expected in future quarters. Discussions between Glencore and prospective offtakers for the new lead concentrates are ongoing, however Glencore expects these discussions to be finalized in early 2012. As at September 30, 2011, approximately 1.8 million ounces of cumulative payable silver equivalent ounces have been produced at Yauliyacu but not yet delivered to Silver Wheaton. Approximately 900,000 ounces are attributable to the bulk concentrate, while 900,000 ounces are attributable to the new copper and lead concentrates. Detailed mine by mine production and sales figures can be found in the Appendix of this press release and in Silver Wheaton’s MD&A in the ‘Results of Operations and Operational Review’ section. Operational highlights do not include material updates for mines with which Silver Wheaton has a silver purchase agreement but where our partners have yet to report their quarterly results. Webcast and Conference Call Details A conference call will be held Wednesday, November 9, 2011, starting at 11:00 am (Eastern Time) to discuss these results. To participate in the live call use one of the following methods: Dial toll free from Canada or the US: 1-888-231-8191 -5- Dial from outside Canada or the US: 1-647-427-7450 Pass code: Live audio webcast: www.silverwheaton.com Participants should dial in five to ten minutes before the call. The conference call will be recorded and you can listen to an archive of the call by one of the following methods: Dial toll free from Canada or the US: 1-855-859-2056 Dial from outside Canada or the US: 1-416-849-0833 Pass code: Archived audio webcast: www.silverwheaton.com About Silver Wheaton Silver Wheaton is the largest silver streaming company in the world. Based upon its current agreements, forecast 2011 attributable production is 25 to 26 million silver equivalent ounces, including 15,000 ounces of gold. By 2015, annual attributable production is anticipated to increase significantly to approximately 43 million silver equivalent ounces, including 35,000 ounces of gold. This growth is driven by the Company’s portfolio of world-class assets, including silver streams on Goldcorp’s Peñasquito mine and Barrick’s Pascua-Lama project. 1. Silver Wheaton has included, throughout this document, certain non-IFRS performance measures, including (i) average cash costs of silver and gold on a per ounce basis; (ii) operating cash flows per share (basic and diluted); (iii) cash operating margin and; (iv) adjusted net earnings and adjusted net earnings per share. i. Average cash cost of silver and gold on a per ounce basis is calculated by dividing the cost of sales by the ounces sold. In the precious metals mining industry, this is a common performance measure but does not have any standardized meaning. The Company believes that, in addition to conventional measures prepared in accordance with IFRS, certain investors use this information to evaluate the Company’s performance and ability to generate cash flow. ii. Cash operating margin is calculated by subtracting the average cash cost of silver and gold on a per ounce basis from the average realized selling price of silver and gold on a per ounce basis. The Company presents cash operating margin as it believes that certain investors use this information to evaluate the Company’s performance in comparison to other companies in the precious metals mining industry who present results on a similar basis. iii. Operating cash flow per share (basic and diluted) is calculated by dividing cash generated by operating activities by the weighted average number of shares outstanding (basic and diluted).The Company presents operating cash flow per share as it believes that certain investors use this information to evaluate the Company’s performance in comparison to other companies in the precious metals mining industry who present results on a similar basis. iv. Adjusted net earnings and adjusted net earnings per share are calculated by removing the effects of the non-cash, fair value adjustment on the Company’s previously issued and outstanding share purchase warrants which had an exercise price denominated in Canadian dollars from net earnings of the Company. As more fully described in the financial statements, these warrants are classified as a financial liability with any fair value adjustments being reflected as a component of net earnings. The Company believes that, in addition to conventional measures prepared in accordance with IFRS, the Company and certain investors use this information to evaluate the Company’s performance.For the three months ended September 30, 2010, the net effect of these -6- adjustments was to increase net earnings by US$45.3 million.As there were no share purchase warrants with an exercise price denominated in Canadian dollars outstandingduring 2011, there were no fair value adjustments recorded as a component of net earnings during the three months ending September 30, 2011. As a result, adjusted net earnings is equivalent to net earnings for this period. These non-IFRS measures do not have any standardized meaning prescribed by IFRS, and other companies may calculate these measures differently. The presentation of these non-IFRS measures is intended to provide additional information and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with IFRS. CAUTIONARY NOTE REGARDING FORWARD LOOKING-STATEMENTS The information contained herein contains “forward-looking statements” within the meaning of the United States Private Securities Litigation Reform Act of 1995 and “forward-looking information” within the meaning of applicable Canadian securities legislation.Forward-looking statements, which are all statements other than statements of historical fact, include, but are not limited to, statements with respect to the future price of silver and gold, the estimation of mineral reserves and resources, the realization of mineral reserve estimates, the timing and amount of estimated future production, costs of production, reserve determination, reserve conversion rates and statements as to any future dividends.Generally, these forward-looking statements can be identified by the use of forward-looking terminology such as “plans”, “expects” or “does not expect”, “is expected”, “budget”, “scheduled”, “estimates”, “forecasts”, “intends”, “anticipates” or “does not anticipate”, or “believes”, or variations of such words and phrases or statements that certain actions, events or results “may”, “could”, “would”, “might” or “will be taken”, “occur” or “be achieved”.Forward-looking statements are subject to known and unknown risks, uncertainties and other factors that may cause the actual results, level of activity, performance or achievements of Silver Wheaton to be materially different from those expressed or implied by such forward-looking statements, including but not limited to: fluctuations in the price of silver and gold; the absence of control over mining operations from which Silver Wheaton purchases silver or gold and risks related to these mining operations including risks related to fluctuations in the price of the primary commodities mined at such operations, actual results of mining and exploration activities, economic and political risks of the jurisdictions in which the mining operations are located and changes in project parameters as plans continue to be refined; and differences in the interpretation or application of tax laws and regulations; as well as those factors discussed in the section entitled “Description of the Business - Risk Factors” in Silver Wheaton's Annual Information Form available on SEDAR at www.sedar.com and in Silver Wheaton's Form 40-F on file with the U.S. Securities and Exchange Commission in Washington, D.C. Forward-looking statements are based on assumptions management believes to be reasonable, including but not limited to: the continued operation of the mining operations from which Silver Wheaton purchases silver or gold, no material adverse change in the market price of commodities, that the mining operations will operate and the mining projects will be completed in accordance with their public statements and achieve their stated production outcomes, and such other assumptions and factors as set out herein. Although Silver Wheaton has attempted to identify important factors that could cause actual results to differ materially from those contained in forward-looking statements, there may be other factors that cause results not to be as anticipated, estimated or intended.There can be no assurance that forward-looking statements will prove to be accurate. Accordingly, readers should not place undue reliance on forward-looking statements. Silver Wheaton does not undertake to update any forward-looking statements that are included or incorporated by reference herein, except in accordance with applicable securities laws. -7- Condensed Interim Consolidated Statement of Operations (unaudited) Three Months Ended September 30 Nine Months Ended September 30 (US dollars and shares in thousands, except per share amounts - unaudited) Sales $ Cost of sales $ Depletion $ Earnings from operations $ Expenses and other income General and administrative 1 $ Loss on fair value adjustment of Canadian dollar share purchase warrants issued - - Foreign exchange gain Other expense (income) $ Earnings before tax $ Deferred income tax (expense) recovery Net earnings $ Basic earnings per share $ Diluted earnings per share $ Weighted average number of shares outstanding Basic Diluted 1) Equity settled stock based compensation (a non-cash item) included in general and administrative expenses. $ -8- Condensed Interim Consolidated Balance Sheets (unaudited) September 30 December 31 January 1 (US dollars in thousands - unaudited) Assets Current assets Cash and cash equivalents $ $ $ Accounts receivable Other Total current assets $ $ $ Non-current assets Silver and gold interests $ $ $ Long-term investments Deferred income taxes - - Other Total non-current assets $ $ $ Total assets $ $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ $ Current portion of bank debt Current portion of silver interest payments Total current liabilities $ $ $ Non-current liabilities Deferred income taxes $ - $ $ - Liability for Canadian dollar share purchase warrants - - Long-term portion of bank debt Long-term portion of silver interest payments - Total non-current liabilities $ $ $ Total liabilities $ $ $ Shareholders' Equity Issued capital and contributed surplus $ $ $ Retained earnings Long-term investment revaluation reserve (net of tax) Total shareholders' equity $ $ $ Total liabilities and shareholders' equity $ $ $ -9- Condensed Interim Consolidated Statement of Cash Flows (unaudited) Three Months Ended September 30 Nine Months Ended September 30 (US dollars in thousands - unaudited) Operating Activities Net earnings $ Items not affecting cash Depreciation and depletion Equity settled stock based compensation Deferred income tax expense (recovery) Loss on fair value adjustment of Canadian dollar share purchase warrants issued - - Loss on fair value adjustment of share purchase warrants held Other expense (income) Change in non-cash operating working capital Cash generated by operating activities $ Financing Activities Bank debt repaid $ Share issue costs - - - Share purchase warrants exercised - 61 Share purchase options exercised Dividends paid - - Cash (applied to) generated by financing activities $ Investing Activities Silver and gold interests $ Long-term investments - Proceeds on disposal of long-term investments - - - Other Cash applied to investing activities $ Effect of exchange rate changes on cash and cash equivalents $ $ $ 43 $ Increase in cash and cash equivalents $ Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Interest paid $ Interest received $ -10- Results of Operations (unaudited) Three Months Ended September 30, 2011 Ounces produced 2 Ounces sold Sales (US$’s) Average realized price (US$'s per ounce) Average cash cost (US$'s per ounce) 3 Average depletion (US$'s per ounce) Net earnings (loss) (US$’s) Cash flow from (used in) operations (US$’s) Silver San Dimas 4 $ Zinkgruvan Yauliyacu 11 Peñasquito Cozamin Barrick 5 Other 6 $ Gold Minto Silver Equivalent 7 $ Corporate General and administrative $ Other Total corporate $ 1) All figures in thousands except gold ounces produced and sold and per ounce amounts. 2) Ounces produced represent the quantity of silver and gold contained in concentrate or doré prior to smelting or refining deductions and certain production figures are based on management estimates. 3) Refer to discussion on non-IFRS measures at the end of this press release. 4) Results for San Dimas include 375,000 ounces received from Goldcorp in connection with Goldcorp’s four year commitment to deliver to Silver Wheaton 1.5 million ounces of silver per annum resulting from their sale of San Dimas to Primero. 5) Comprised of the Lagunas Norte, Pierina and Veladero silver interests. 6) Comprised of the Los Filos, Mineral Park, Neves-Corvo, Stratoni, Keno Hill, Minto, Campo Morado and Aljustrel silver interests. 7) Gold ounces produced and sold are converted to a silver equivalent basis on the ratio of the average silver price received to the average gold price received during the period from the assets that produce both gold and silver. -11- Three Months Ended September 30, 2010 Ounces produced 2 Ounces sold Sales (US$’s) Average realized price (US$'s per ounce) Average cash cost (US$'s per ounce) 3 Average depletion (US$'s per ounce) Net earnings (loss) (US$’s) Cash flow from (used in) operations (US$’s) Silver San Dimas 4 $ Zinkgruvan Yauliyacu 87 Peñasquito Cozamin Barrick 5 Other 6 $ Gold Minto Silver Equivalent 7 $ Corporate General and administrative $ Loss on fair value adjustment of Canadian dollar share purchase warrants issued Other Total corporate $ 1) All figures in thousands except gold ounces produced and sold and per ounce amounts. 2) Ounces produced represent the quantity of silver and gold contained in concentrate or doré prior to smelting or refining deductions and certain production figures are based on management estimates. 3) Refer to discussion on non-IFRS measures at the end of this press release. 4) Results for San Dimas include 250,000 ounces received from Goldcorp in connection with Goldcorp’s four year commitment to deliver to Silver Wheaton 1.5 million ounces of silver per annum resulting from their sale of San Dimas to Primero. 5) Comprised of the Lagunas Norte, Pierina and Veladero silver interests. 6) Comprised of the Los Filos, Mineral Park, Neves-Corvo, Stratoni, Minto and Campo Morado silver interests in addition to the previously owned La Negra and San Martin silver interests. 7) Gold ounces produced and sold are converted to a silver equivalent basis on the ratio of the average silver price received to the average gold price received during the period from the assets that produce both gold and silver. -12- Nine Months Ended September 30, 2011 Ounces produced 2 Ounces sold Sales (US$’s) Average realized price (US$'s per ounce) Average cash cost (US$'s per ounce) 3 Average depletion (US$'s per ounce) Net earnings (loss) (US$’s) Cash flow from (used in) operations (US$’s) Silver San Dimas 4 $ Zinkgruvan Yauliyacu Peñasquito Cozamin Barrick 5 Other 6 $ Gold Minto Silver Equivalent 7 $ Corporate General and administrative $ Other Total corporate $ 1) All figures in thousands except gold ounces produced and sold and per ounce amounts. 2) Ounces produced represent the quantity of silver and gold contained in concentrate or doré prior to smelting or refining deductions and certain production figures are based on management estimates. 3) Refer to discussion on non-IFRS measures at the end of this press release. 4) Results for San Dimas include 1,125,000 ounces received from Goldcorp in connection with Goldcorp’s four year commitment to deliver to Silver Wheaton 1.5 million ounces of silver per annum resulting from their sale of San Dimas to Primero. 5) Comprised of the Lagunas Norte, Pierina and Veladero silver interests. 6) Comprised of the Los Filos, Mineral Park, Neves-Corvo, Stratoni, Keno Hill, Minto, Campo Morado and Aljustrel silver interests. 7) Gold ounces produced and sold are converted to a silver equivalent basis on the ratio of the average silver price received to the average gold price received during the period from the assets that produce both gold and silver. -13- Nine Months Ended September 30, 2010 Ounces produced 2 Ounces sold Sales (US$’s) Average realized price (US$'s per ounce) Average cash cost (US$'s per ounce) 3 Average depletion (US$'s per ounce) Net earnings (loss) (US$’s) Cash flow from (used in) operations (US$’s) Silver San Dimas 4 $ Zinkgruvan Yauliyacu Peñasquito Cozamin Barrick 5 Other 6 $ Gold Minto Silver Equivalent 7 $ Corporate General and administrative $ Loss on fair value adjustment of Canadian dollar share purchase warrants issued Other Total corporate $ 1) All figures in thousands except gold ounces produced and sold and per ounce amounts. 2) Ounces produced represent the quantity of silver and gold contained in concentrate or doré prior to smelting or refining deductions and certain production figures are based on management estimates. 3) Refer to discussion on non-IFRS measures at the end of this press release. 4) Results for San Dimas include 1,000,000 ounces received from Goldcorp in connection with Goldcorp’s four year commitment to deliver to Silver Wheaton 1.5 million ounces of silver per annum resulting from their sale of San Dimas to Primero. 5) Comprised of the Lagunas Norte, Pierina and Veladero silver interests. 6) Comprised of the Los Filos, Mineral Park, Neves-Corvo, Stratoni, Minto and Campo Morado silver interests in addition to the previously owned La Negra and San Martin silver interests. 7) Gold ounces produced and sold are converted to a silver equivalent basis on the ratio of the average silver price received to the average gold price received during the period from the assets that produce both gold and silver. For further information, please contact: Brad Kopp Senior Vice President, Investor Relations Silver Wheaton Corp. Tel: 1-800-380-8687 Email: info@silverwheaton.com Website: www.silverwheaton.com
